Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Submitted IDS with RCE
	The IDSs filed 10/07/2020 and 12/09/2020 have been considered. Claims 1, 5-11, 13-14, 16-23 remain allowable. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art is Rodriguez et al. (US 2008/0171114). Rodriguez et al. discloses separating bran, germ and endosperm. Said fractions are treated and recombined to produce a whole wheat flour. The germ fraction is heat treated and the bran fraction is treated by milling. Rodriguez et al. is silent to any enzymatic treatment. 
	The secondary ref. WO 2008/132238 discloses the tempering process of whole wheat kernels using xylanase. However, WO2008/132238 is not concerned with treating separated bran and germ with any enzymes. 

	The presently claimed method recites tempering wheat kernels with xylanase and/or pentosanase, separating bran and germ from endosperm and treating with xylanase and/or pentosanase by a second enzymatic reaction at 70-90 C. Mixing the treated bran and germ with endosperm produces a whole wheat flour. The treated bran and germ fraction as well as the whole wheat flour are characterized by a reduced water retention capacity (WRC). 
	The method claims and the products produced by the methods are novel and unobvious. Claims 1, 5-11, 13-14, 16-23 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791